Exhibit 10.1

[Officer Specimen]

DIAMOND OFFSHORE DRILLING, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the grant date set forth below (the “Grant Date”) and
evidences the grant of the Award set forth below by Diamond Offshore Drilling,
Inc., a Delaware corporation (the “Company”), to the individual named below (the
“Grantee”). Capitalized terms not defined herein shall have the meanings
ascribed to them in the Diamond Offshore Drilling, Inc. Equity Incentive
Compensation Plan (the “Plan”).

 

Name of Grantee: [                    ] Grant Date: [                    ]

Number of Time-Vesting

RSUs Subject to Award:

[                    ]

Target Number of Performance

RSUs Subject to Award:

[                    ]

Performance Period for

Performance RSUs:

 

Calendar years [calendar year including Grant Date and two following calendar
years]

Vesting Date for

Time-Vesting RSUs:

[2 years after Grant Date] as to [50%] Time-Vesting RSUs [3 years after Grant
Date] as to [50%] Time-Vesting RSUs Vesting of Performance RSUs: See Section 2
below

1. Grant of Awards. The Company hereby grants to the Grantee Restricted Stock
Units (“RSUs”) as set forth herein, subject to the terms and conditions of this
Agreement and the Plan. RSUs granted under this Agreement that are not subject
to the achievement of performance goals are referred to herein as “Time-Vesting
RSUs.” RSUs granted under this Agreement that are subject to the achievement of
performance goals are referred to herein as “Performance RSUs.” This Agreement
shall constitute the Award Terms for purposes of the Plan.

2. Form of Payment and Vesting.

(a) Time-Vesting RSUs. Each Time-Vesting RSU granted under this Agreement shall,
subject to the vesting schedule set forth above and the other terms herein,
represent the



--------------------------------------------------------------------------------

right to receive a payment of one share of Stock (rounded down to the nearest
whole share in the aggregate on each Vesting Date). Any Time-Vesting RSUs that
become vested shall thereafter be payable in accordance with Section 2(c).

(b) Performance RSUs. Each Performance RSU granted under this Agreement shall,
subject to the attainment of certain performance goals set forth in this
Agreement and the other terms herein, represent the right to receive a payment
of one share of Stock (rounded down to the nearest whole share in the aggregate
on each Vesting Date). The attached Schedule A specifies the financial
performance goals (“Performance Goals”) required to be attained during the
performance period designated above (the “Performance Period”) in order for the
Performance RSUs to become eligible to vest, provided that, in determining the
number of Performance RSUs eligible to vest, the Committee shall at all times
have the right in its sole discretion to reduce the number of Performance RSUs
that would otherwise be eligible to vest as a result of the performance as
measured against the Performance Goal (“Negative Discretion”). Any Performance
RSUs that vest in accordance with this Agreement shall thereafter be payable in
accordance with Section 2(c). Any Performance RSUs that do not vest pursuant to
this Agreement shall be immediately forfeited.

(c) Timing and Manner of Payment after Vesting of RSUs.

(i) Following the end of the Performance Period (but in no event later than two
and one-half (2 1⁄2) months following the end of the Performance Period), the
Committee shall determine the actual level of attainment of the Performance Goal
for the Performance Period. On the basis of the Committee’s determination, the
Committee will determine the number of Performance RSUs eligible to vest as
calculated in accordance with the percentile matrix set forth in Schedule A,
subject to the Committee’s Negative Discretion. The number of Performance RSUs
determined by the Committee through such process shall constitute the number of
RSUs in which the Grantee shall vest under this Award.

(ii) With regard to Performance RSUs subject to this Award, the “Vesting Date”
for such Performance RSUs shall be the date that the Committee determines the
vesting of Performance RSUs in accordance with this Section 2(c). With regard to
Time-Vesting RSUs subject to this Award, the “Vesting Date” shall be the
applicable date set forth above for such Time Vesting RSUs.

(iii) Within thirty (30) days following each Vesting Date of a Time-Vesting RSU
pursuant to this Section 2(c) and within two and one-half (2 1⁄2) months
following the end of the Performance Period with regard to vested Performance
RSUs, the Company shall deliver to the account of the Grantee a number of shares
of Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Company in its
discretion) equal to the number of RSUs subject to this Award that vest on the
applicable Vesting Date, less withholding pursuant to Section 7(e) of the Plan,
unless such RSUs terminated or are forfeited prior to the applicable Vesting
Date pursuant to this Agreement or the Plan or unless the Company has elected in
its discretion to settle such vested RSUs in cash in lieu of Stock. The
Company’s obligation to deliver shares of Stock or otherwise make payment with
respect to vested RSUs is subject to the condition precedent that the Grantee or
other person

 

2



--------------------------------------------------------------------------------

entitled under the Plan to receive any shares of Stock with respect to the
vested RSUs deliver to the Company any representations or other documents or
assurances required pursuant to Section 7(j) of the Plan. Neither the Grantee
nor any of the Grantee’s successors, heirs, assigns or personal representatives
shall have any further rights or interests with respect to any RSUs that are
paid or that terminate pursuant to this Agreement or the Plan. Notwithstanding
anything herein to the contrary, the Company shall have no obligation to issue
shares of Stock in payment of the RSUs unless such issuance and such payment
shall comply with all relevant provisions of law and the requirements of any
applicable stock exchange.

(iv) Except as otherwise provided in Section 3 of this Agreement, the vesting
schedules in this Agreement require continued employment or service with the
Company or one of its Subsidiaries through the applicable Vesting Date as a
condition to the vesting of the applicable portion of this Award and the rights
and benefits under this Agreement. Except as otherwise provided in Section 3 of
this Agreement, employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in this Agreement
or under the Plan.

(v) Notwithstanding anything to the contrary in this Agreement, the Company
reserves the right, at its sole discretion, to settle any vested RSU by cash
payment in lieu of Stock. If the Company elects to settle any RSU in cash, the
amount of cash to be paid by the Company in settlement shall be determined by
multiplying (a) the number of vested RSUs to be settled in cash, less any
withholding pursuant to Section 7(e) of the Plan, by (b) the Fair Market Value
of a share of Stock as of the applicable Vesting Date.

3. Termination of Award. This Award is subject to termination as follows:

(a) Termination of Employment by the Company without Cause. Upon termination of
the Grantee’s employment by the Company or its Subsidiary without Cause on or
after [2 years after Grant Date] but prior to the Vesting Date for Performance
RSUs, then this Award of Performance RSUs shall remain outstanding and the
number of Performance RSUs to vest shall be determined in accordance with the
process set forth in Section 2, provided that the resulting number of vested
Performance RSUs will be reduced by 50% (and the remainder of this Award of
Performance RSUs will be forfeited).

(b) Termination of Employment On Account of Retirement. Upon the Grantee’s
retirement (as defined below) prior to the Vesting Date for Performance RSUs,
then this Award of Performance RSUs shall remain outstanding and the number of
Performance RSUs to vest shall be determined in accordance with the process set
forth in Section 2, provided that the resulting number of vested Performance
RSUs will be reduced pro rata to correspond with the portion of the period
commencing on the Grant Date and ending on [last day of Performance Period] that
has elapsed as of the effective date of the Grantee’s retirement (and the
remainder of this Award of Performance RSUs will be forfeited).

For purposes of this Section 3(b), “retirement” means the termination of
employment with the Company and each of its Subsidiaries or Affiliates by the
Grantee on or after reaching

 

3



--------------------------------------------------------------------------------

age 63; provided that the Grantee’s employment is not terminated for Cause and
provided further that such termination will constitute a retirement for these
purposes only if, at least one year prior to the Grantee’s desired retirement
date, the Grantee delivers a written notice (by any means, including by email)
to the VP - Human Resources or other employee within the Human Resources
Department of the Company that (x) indicates the Grantee intends to retire and
(y) specifies an intended retirement date.

(c) Other Termination. Except as otherwise set forth in Section 3(a) or 3(b)
above, if the Grantee’s employment with the Company and/or its Subsidiaries
terminates prior to a Vesting Date for any reason, the unvested portion of this
Award shall be forfeited as of the date of such termination of employment.

4. Dividend and Voting Rights.

(a) Limitation on Rights. The RSUs are bookkeeping entries only. Notwithstanding
Section 5(b) of the Plan, the Grantee shall have no rights as a stockholder of
the Company, no dividend rights (except as expressly provided in Section 4(b)
below with respect to Dividend Equivalent Rights) and no voting rights with
respect to the RSUs or any shares of Stock underlying or issuable in respect of
the RSUs until such shares of Stock are actually issued to and held of record by
the Grantee pursuant to the terms of this Agreement. Notwithstanding
Section 5(b) of the Plan, no adjustments will be made for dividends or other
rights of a holder for which the record date is prior to the date of issuance of
the stock certificate or book entry evidencing such shares of Stock (except as
expressly provided in Section 4(b) below with respect to Dividend Equivalent
Rights).

(b) Dividend Equivalent Rights Distributions. As of any date that the Company
pays a special cash dividend on its Stock prior to vesting of any RSUs subject
to this Award, the Company shall credit the Grantee with a dollar amount equal
to (i) the per share special cash dividend paid by the Company on its Stock on
such date, multiplied by (ii) the total number of unvested RSUs subject to this
Award that are outstanding on the record date for that dividend (a “Dividend
Equivalent Right”). With respect to Performance RSUs, the number of RSUs that
are outstanding shall be based on the target number of Performance RSUs. Any
Dividend Equivalent Rights credited pursuant to the foregoing provisions of this
Section 4(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original RSUs to which they relate; provided,
however, that the amount of any vested Dividend Equivalent Rights shall be paid
to the Grantee only in cash. No crediting of Dividend Equivalent Rights shall be
made pursuant to this Section 4(b) with respect to any RSUs that, as of the
record date for that dividend, have either been paid pursuant to Section 2(c)(v)
or have terminated or been forfeited pursuant to this Agreement. No crediting of
Dividend Equivalent Rights shall be made pursuant to this Section 4(b) with
respect to any regular or ordinary cash dividends.

5. RSU Award Subject to Plan. This Award is granted under and subject to and
governed by the terms and conditions of this Agreement and the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any conflict between this Agreement and the Plan, the Plan shall control
unless specifically stated otherwise in this Agreement. In the event of any
ambiguity in this Agreement, any term that is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern.

 

4



--------------------------------------------------------------------------------

6. Restrictive Covenants.

(a) Confidentiality. The Grantee agrees that, during the Performance Period and
at all times thereafter, the Grantee shall not reveal or utilize Confidential
Information (as hereinafter defined) that the Grantee acquired during the course
of or as a result of the Grantee’s employment with the Company or one of its
Subsidiaries and that relates to (x) the Company or any of its Subsidiaries or
(y) Company’s and its Subsidiaries’ customers, employees, agents or vendors. The
Grantee acknowledges that all such Confidential Information is commercially
valuable and is the property of the Company. Upon the termination of the
Grantee’s employment with the Company and its Subsidiaries, the Grantee shall
immediately return all such Confidential Information to the Company, whether it
exists in written, electronic, computerized or other form. Notwithstanding
anything elsewhere to the contrary, the Grantee (a) may disclose Confidential
Information (i) to the Company and its Subsidiaries and affiliates, or to any
authorized agent or representative of any of them, (ii) in confidence to any
attorney or accountant actually retained by the Grantee for the purpose of
securing professional advice (but not the Company’s privileged information), or
(iii) when required to do so by law or by a court, governmental agency,
legislative body, arbitrator or other person with jurisdiction to order the
Grantee to divulge, disclose or make accessible such information, and (b) may
disclose or use Confidential Information (i) with the Company’s prior written
consent, (ii) in connection with performing the Grantee’s employment duties for
the Company and its Subsidiaries or (iii) in connection with any legal
proceeding involving the Company or its Subsidiaries. In the event that the
Grantee is required to disclose any Confidential Information pursuant to clause
(a)(iii) or (b)(iii) of the immediately preceding sentence, the Grantee shall
(A) promptly give the Company advance notice that such disclosure may be made
and (B) not oppose, and affirmatively cooperate with, the Company, at its
reasonable request and sole expense, in seeking to protect the confidentiality
of the Confidential Information. For purposes hereof, “Confidential Information”
shall mean information, knowledge or data (whether or not a trade secret or
protected by laws pertaining to intellectual property and including, without
limitation, information relating to data, finances, marketing, pricing, profit
margins, claims, legal matters, loss control, marketing and business plans and
strategies, software, processing, vendors, administrators, customers or
prospective customers, products, brokers and employees), other than information,
knowledge or data that (x) has previously been disclosed to the public, or is in
the public domain, other than as a result of the Grantee’s breach of this
Section 6(a) or other obligation of confidentiality, or (y) is known or
generally available to the public.

(b) Solicitation of Employees. The Grantee covenants and agrees that during the
Grantee’s employment and for a period of two (2) years after the termination of
the Grantee’s employment, whether such termination occurs at the insistence of
the Company or the Grantee (for whatever reason), the Grantee shall not,
individually or jointly with others, directly or indirectly:

(i) recruit, hire, encourage, or attempt to recruit or hire, alone or by
assisting others, any employees of the Company or former employees of the
Company with whom the Grantee worked, had business contact, or about whom the
Grantee gained non-public or Confidential Information (hereinafter, “Company’s
employees or former employees”);

 

5



--------------------------------------------------------------------------------

(ii) contact or communicate with Company’s employees or former employees for the
purpose of inducing, assisting, encouraging and/or facilitating Company’s
employees or former employees to terminate their employment with the Company or
find employment or work with another person or entity;

(iii) provide or pass along to any person or entity the name, contact and/or
background information about any of Company’s employees or former employees or
provide references or any other information about them;

(iv) provide or pass along to Company’s employees or former employees any
information regarding potential jobs or entities or persons to work for,
including but not limited to, job openings, job postings, or the names or
contact information of individuals or companies hiring people or accepting job
applications; or

(v) offer employment or work to Company’s employees or former employees.

For purposes of this covenant, “former employees” shall refer to employees who
are not employed by the Company or any of its Subsidiaries at the time of the
attempted recruiting or hiring, but were employed by, or working for the Company
or any of its Subsidiaries at any time in the six (6) months prior to the time
of the attempted recruiting or hiring and/or interference.

(c) Competition. The Grantee covenants and agrees that during the Grantee’s
employment and for a period of one (1) year after the termination of the
Grantee’s employment, whether such termination occurs at the insistence of the
Company or the Grantee (for whatever reason), the Grantee shall not,
individually or jointly with others, directly or indirectly, perform services
for, prepare or take steps to prepare to perform services for, or otherwise have
any involvement with (other than in connection with performing services pursuant
to Grantee’s employment), in each case, whether as an officer, director,
partner, consultant, security holder, owner, employee, independent contractor or
otherwise, any entity that competes (whether directly or indirectly) with the
Company or its Subsidiaries in the Business (as hereinafter defined) anywhere in
the world as of the date of the Grantee’s termination of employment with the
Company and its Subsidiaries (any such entity, a “Competitor”); provided,
however, that the Grantee may in any event own up to a 2% passive ownership
interest in any public entity or through a private, non-operating investment
vehicle and may become employed by or otherwise affiliated with a Competitor if
the Grantee works in a business unit thereof that does not compete with the
Company or any Subsidiary in connection with the Business and the Grantee does
not communicate about the Business with any employee in a business unit of such
Competitor that does so compete with the Company or any of its Subsidiaries. For
purposes hereof, the term “Business” shall mean the offshore oil and gas
drilling business. Upon the written request of the Grantee, the Company’s
President will reasonably determine whether a business or other entity
constitutes a “Competitor” for purposes of this Section 6(c); provided that the
President may require the Grantee to provide such information as the Company
reasonably determines to be necessary to make such determination; and provided,
further that the current and continuing effectiveness of such determination may
be conditioned upon the accuracy of such information, and upon such other
factors as the Company may reasonably determine.

 

6



--------------------------------------------------------------------------------

(d) Equitable Relief. The Grantee agrees that any actual or threatened breach of
covenants set forth in this Section 6 could cause the Company irreparable harm.
Therefore, in the event of any actual or threatened breach by the Grantee, the
Company shall be entitled to seek and obtain, through any court with
jurisdiction over the matter and the Grantee, temporary, preliminary and/or
permanent equitable/injunctive relief restraining the Grantee from violating
such provisions and to seek, in addition, money damages, together with any and
all other remedies available under applicable law.

(e) Forfeiture for Breach. Notwithstanding any other provision hereof, if the
Grantee breaches or otherwise fails to comply with any of the obligations
contained in this Section 6, as applicable, in addition to all rights the
Company and its Subsidiaries have under this Agreement and any other agreement,
at law or in equity, any and all RSUs that have not become vested and settled
before such breach or failure to comply shall expire at that time, may not
become vested or settled after such time and will be forfeited at such time
without any payment therefor.

7. Section 409A Compliance. It is the intention of the Company and the Grantee
that all payments, benefits and entitlements received by the Grantee under this
Agreement be provided in a manner that does not impose any additional taxes,
interest or penalties on the Grantee with respect to such payments, benefits and
entitlements under Section 409A of the Code, and its implementing regulations
(“Section 409A”), and the provisions of this Agreement shall be construed and
administered in accordance with such intent. Each of the Company and the Grantee
has used, and will continue to use, their best reasonable efforts to avoid the
imposition of such additional taxes, interest or penalties, and the Company and
the Grantee agree to work together in good faith to amend this Agreement, and to
structure any payment, benefit or other entitlement received by the Grantee
hereunder, in a manner that avoids imposition of such additional taxes, interest
or penalties while preserving the affected payment, benefit or entitlement to
the maximum extent practicable and maintaining the basic financial provisions of
this Agreement without violating any applicable requirement of Section 409A.

8. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of Delaware applicable
to agreements made and to be performed wholly within the State of Delaware.

9. Imposition of Other Requirements. If the Grantee relocates to another country
after the Grant Date, even if at the Company’s request, the Company reserves the
right to impose other requirements on the Grantee’s participation in the Plan,
including with regard to RSUs subject to this Award, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

10. Binding on Successors. The terms of this Agreement shall be binding upon the
Grantee and upon the Grantee’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees, subject to the terms of the Plan.

 

7



--------------------------------------------------------------------------------

11. Transferability. The RSUs shall not be treated as property or as a trust
fund of any kind. This Award, including the RSUs subject to this Award, is not
transferable except as permitted by the Plan.

12. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding between the parties as to the subject matter hereof.

13. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or confirmed
fax or overnight courier, or by postage paid first class mail, addressed as
follows:

If to the Grantee:

The address of his or her principal residence as it appears in the Company’s
records, with a copy to him or her at his or her office in Houston, Texas.

If to the Company:

Diamond Offshore Drilling, Inc.

15415 Katy Freeway, Suite 100

Houston, Texas 77094-1800

Attention: Corporate Secretary Facsimile: (281) 647-2223

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 13. Notice and communications shall be
effective when actually received by the addressee if given by hand delivery or
confirmed fax, when deposited with a courier service if given by overnight
courier, or two (2) business days following mailing if delivered by first class
mail.

14. Amendment. This Agreement may not be modified, amended or waived except by
an instrument in writing signed by the Company and the Grantee. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by the other party of a provision of this Agreement.

15. Authority of the Administrator. The Plan is administered by the Committee,
which shall have full authority to interpret and construe the terms of the Plan
and this Agreement. The determination of the Committee administrator as to any
such matter of interpretation or construction shall be final, binding and
conclusive.

16. Data Privacy. The Grantee acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this Section 16. The
Company, its related entities, and the Grantee’s employer hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
shares

 

8



--------------------------------------------------------------------------------

of Stock held in the Company and details of all Awards, for the purpose of
managing and administering the Plan (“Data”). The Company and its related
entities may transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Grantee’s participation in
the Plan, and the Company and its related entities may each further transfer
Data to any third parties assisting the Company or any such related entity in
the implementation, administration and management of the Plan. The Grantee
acknowledges that the transferors and transferees of such Data may be located
anywhere in the world and hereby authorizes each of them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Grantee’s participation in the
Plan, including any transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of RSUs or shares of
Stock on the Grantee’s behalf to a broker or to any other third party with whom
the Grantee may elect to deposit any shares of Stock acquired under the Plan
(whether pursuant to this Award or otherwise).

17. Acceptance. Acceptance of this Agreement by the Grantee acknowledges receipt
of a copy of the Plan and this Agreement, and acknowledges that the Grantee has
read and understands the terms and provisions hereof and accepts this Award
subject to all the terms and conditions of the Plan and this Agreement. The
Company may, in its sole discretion, deliver any documents related to this Award
by electronic means. The Grantee hereby consents to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or a third party vendor designated by the Company. By Grantee’s
signature and the signature of the Company’s representative below, or by
Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Grant Date.

18. No Rights to Continuation of Employment. Nothing in the Plan or this
Agreement shall confer upon the Grantee any right to continue in the employ of
the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company to terminate the Grantee’s employment at any time for any
reason.

19. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any Section.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, effective as of the Grant Date, the Company has caused this
Agreement to be executed on its behalf by a duly authorized officer.

 

DIAMOND OFFSHORE DRILLING, INC. By:

 

 

ACCEPTED AND AGREED:

 

Grantee

 

10



--------------------------------------------------------------------------------

Schedule A

Vesting of Performance RSUs

The Award of Performance RSUs pursuant to this Agreement shall vest dependent
upon level of achievement of the following Performance Goal for the Performance
Period, subject to the Negative Discretion of the Committee:

The average, for the three calendar years included in the Performance Period, of
the quotient obtained (with respect to each such calendar year) from the
following formula shall equal [     ]% (“Target”):

 

Adjusted EBITDA for such year

    Adjusted Net PP&E as of 31 December of such year    

Where:

“Adjusted EBITDA” means, for any calendar year, for the Company and its
subsidiaries, on a consolidated basis, an amount equal to consolidated net
income (excluding the cumulative effect of any change in accounting principle)
determined in accordance with United States generally accepted accounting
principles (“GAAP”) for such year plus or minus, as applicable, the following to
the extent deducted in calculating such consolidated net income: (a) plus an
amount equal to interest expense in accordance with GAAP, for such year,
(b) plus or minus the provision for tax expense or benefit accrued by the
Company and its consolidated subsidiaries for such year, (c) plus the amount of
depreciation and amortization expense for such year, (d) minus, without
duplication, interest income for such year, as determined in accordance with
GAAP, (e) plus or minus, without duplication, the amount of non-operating
expenses or income for such year, all as determined in accordance with GAAP, and
(f) excluding (i) the effects of any asset impairments recorded during such
year, (ii) any gain or loss on the sale of assets during such year and (iii) any
rig margin – defined by the Company as rig revenue less controllable expenses –
associated with an asset acquired during the Performance Period; and

“Adjusted Net PP&E” means, at any date of determination, for the Company and its
subsidiaries, on a consolidated basis, an amount equal to the net book value of
all property, plant, and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery, and equipment), determined in
accordance with GAAP, plus an amount equal to the net book value of all
property, plant, and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery, and equipment) classified on the
Company’s balance sheet as held for sale, as determined in accordance with GAAP,
in each case excluding, over the elapsed portion of the Performance Period to
date of such determination, (i) the effects of any impairment of assets and
(ii) the net book value added to or removed from net property, plant and
equipment or assets held for sale as a result of any asset acquired or sold
during such period.

 

11



--------------------------------------------------------------------------------

The level of achievement against the Performance Goal shall govern the number of
Performance RSUs that vest based on the schedule in the table below, subject to
the Negative Discretion of the Committee and based upon a target of 100% of
Performance Goal achievement:

 

Performance Level

   Performance as a
Percentage of Target    Performance
RSUs Vesting  

Below Threshold

   Less than 50%      0 % 

Threshold

   50%      67 % 

Target

   100%      100 % 

Maximum

   150% or greater      133 % 

Linear interpolation shall be applied to determine payments in the event of
performance falling between the levels stated in the above table.

 

12